TIMOTHY EASLEY,                               )
                                              )
       Movant-Appellant,                      )
                                              )
v.                                            )      No. SD36762
                                              )      Filed: April 29, 2021
STATE OF MISSOURI,                            )
                                              )
       Respondent-Respondent.                 )

           APPEAL FROM THE CIRCUIT COURT OF DUNKLIN COUNTY

                        Honorable Robert N. Mayer, Circuit Judge

AFFIRMED

       Timothy Easley (Movant) appeals from an order, entered after an evidentiary

hearing, that denied his amended Rule 24.035 motion to set aside his conviction for the

class A felony of assault in the first degree. See § 565.050.1 Movant presents two points

for decision. In Point 1, Movant contends the motion court clearly erred by denying relief

because there was an insufficient factual basis for Movant’s guilty plea. In Point 2, Movant

contends the motion court clearly erred by deciding that plea counsel effectively advised

Movant about the elements of first-degree assault. We affirm the motion court’s order



       1
           All references to rules are to Missouri Court Rules (2017). All references to
statutes are to RSMo Noncum. Supp. (2014).
because: (1) Movant’s first point presents a claim that is not cognizable in this post-

conviction proceeding; and (2) Movant’s second point ignores the motion court’s

credibility determinations.

                              Factual and Procedural Background

       On August 25, 2016, a corrections officer of the Dunklin County Sheriff’s

Department filed an affidavit stating that he had probable cause to believe Movant

committed an assault in the first degree, “in that on Wednesday 08/17/2016 at

approximately 10:00am [Movant] caused serious physical injury” to Doyle Gray (Victim)

“by striking him in the face multiple times, resulting in numerous facial fractures.” On

October 19, 2017, the prosecutor charged Movant by information with committing the class

A felony of assault in the first degree, in violation of § 565.050. The information alleged

that, on or about August 17, 2016, Movant “knowingly caused serious physical injury to

[Victim] by striking him.”

       Catherine Rice (Rice) was appointed as Movant’s lawyer on June 4, 2017.2 Rice

met with Movant “five or six times” in September and October 2017. She followed her

usual practice of copying the State’s discovery information and providing it to Movant.

The charged incident involved an in-jail assault on another prisoner. Victim’s jaw was

broken in the assault. Rice discussed the discovery with Movant, as well as the pros and

cons of taking a plea versus going to trial. She explained in laymen’s terms what “serious

physical injury” meant. Movant was not confused about the statutory meaning of that term.

She advised Movant that there were some issues with the first-degree assault charge




       2
          The facts in this paragraph are drawn from Rice’s deposition, which was
introduced at the evidentiary hearing on the amended motion.
                                             2
because Victim might not show up, Victim might have a record, or the jury might go for

second-degree or third-degree assault. Rice and Movant also discussed self-defense, which

would probably require Movant to take the stand. Rice wanted to take the case to trial

because the assault occurred in jail. Movant wanted to plead guilty.

       On October 25, 2017, Movant appeared to enter a plea of guilty to the first-degree

assault charge. All other pending charges against Movant were dismissed as part of the

plea agreement. Movant was sworn and gave the following testimony.

       Movant was 45 years old and had taken some college courses. He understood that

he had been charged with the class A felony of first-degree assault. He had talked about

the case with Rice, and she had “gone over with [Movant] the meaning of the charge and

explained to [Movant] what the minimum and maximum punishments would be as well as

defenses to the charge[.]” No one had made him any promises in exchange for a guilty

plea, and no one had forced or pressured him to plead guilty. Movant pled guilty to the

charged offense in the following exchange:

       THE COURT: Mr. Prosecutor, would you state the facts of the case.

       [Prosecutor]: On or about August 17, 2016, in Dunklin County, Missouri,
       the Defendant knowingly caused serious physical injury to [Victim] by
       striking him.

       Q. [Movant], is what the Prosecutor just said true?

       A. Yes, sir.

       THE COURT: Well, let the record reflect that the Defendant, Mr. Timothy
       Easley, fully understands his Constitutional rights, the nature of the crime
       charged, the range in punishment and that he knowingly, voluntarily and
       intelligently waives his Constitutional rights and enters plea of guilty. The
       Court also finds that there is a factual basis for his plea and, therefore, it’s
       ordered that his plea be accepted and entered in the records of the court.




                                              3
The judge followed the prosecutor’s recommendation in the plea agreement and imposed

the following sentence:      (1) Movant received a ten-year sentence with execution

suspended; (2) he was placed on probation for five years; and (3) he was ordered to pay

restitution in the amount of $6,000 to Victim.

       On May 17, 2018, the court conducted a probation-revocation hearing to determine

whether Movant had violated the terms and conditions of probation. After receiving

evidence on that issue, the court determined that Movant had done so. The court revoked

Movant’s probation and ordered his sentence executed.

       Movant timely filed a pro se motion for post-conviction relief. Appointed counsel

timely filed an amended motion.3 Only two claims in the amended motion are at issue on

appeal. The first relevant claim alleged a due-process violation based on an insufficient

factual basis for the guilty plea. According to Movant, he was denied due process of law

under the federal and state constitutions because the plea court failed to comply with the

requirement in Rule 24.02(e) that there be a sufficient factual basis for his plea of guilty to

assault in the first degree. Movant alleged that the lack of a factual basis “rendered

[Movant’s] guilty plea involuntary, unknowing, and unintelligent.” The second relevant

claim alleged that Rice was ineffective for failing to advise Movant of the elements of

assault in the first degree, including the statutory definition of “serious physical injury.”

       The motion court held an evidentiary hearing on the amended motion. Rice and

Movant each testified via deposition. Rice’s testimony has been summarized above.

Movant gave the following testimony in his deposition. He met with Rice only twice before



       3
         This Court has independently verified the timeliness of Movant’s pro se and
amended post-conviction motions. See Moore v. State, 458 S.W.3d 822, 825-26 (Mo. banc
2015).
                                              4
pleading guilty. He did not go over the discovery in his case with Rice. She never

discussed the charged incident and “never asked [Movant] one thing” about his case. She

recommended that Movant plead guilty. She did not discuss lesser-included charges or

defenses. She did not explain the statutory definition of serious physical injury.

       The motion court denied the relief requested in the amended motion. With respect

to the due-process claim, the court decided that the factual basis was adequate. With

respect to the ineffective-assistance claim, the motion court found that the following

testimony from Rice was credible: (1) she explained the meaning of the charge to Movant;

(2) he was not confused about the meaning of serious physical injury; and (3) she reviewed

the discovery with Movant, including the probable cause statement specifying that Movant

caused serious physical injury to Victim by striking him multiple times in the face, resulting

in numerous facial fractures. The motion court also found credible Movant’s sworn

statement at the plea hearing that Rice had gone over the meaning of the charge with

Movant. This appeal followed.

                                    Standard of Review

       Appellate review of an order entered pursuant to Rule 24.035 is limited to a

determination of whether the motion court’s findings of fact and conclusions of law are

clearly erroneous. Rule 24.035(k); Cook v. State, 593 S.W.3d 117, 118 (Mo. App. 2020).

A motion court’s findings and conclusions are clearly erroneous only if this Court, after

reviewing the record, is left with a definite and firm impression that a mistake was made.

Ross v. State, 335 S.W.3d 479, 480 (Mo. banc 2011). We presume the motion court’s

findings and conclusions are correct, and we defer to the motion court’s superior




                                              5
opportunity to judge the credibility of witnesses. Shockley v. State, 579 S.W.3d 881, 892

(Mo. banc 2019).

                                          Point 1

       In Point 1, Movant contends the motion court clearly erred in finding a sufficient

factual basis for Movant’s guilty plea to the charge of first-degree assault, as required by

Rule 24.02(e). Movant argues that the lack of a sufficient factual basis means he can

withdraw his guilty plea. We disagree because this claim is not cognizable in a Rule 24.035

post-conviction proceeding. See Martin v. State, 568 S.W.3d 78, 81 (Mo. App. 2019).

       Insofar as relevant here, Rule 24.035(a) permits a person who pleads guilty to a

felony to challenge the conviction or sentence because it violates the constitutions of the

United States or Missouri. Id. The amended motion alleged that noncompliance with Rule

24.02(e) is a due-process violation. This premise is false because a sufficient factual basis

for a guilty plea is not constitutionally required. Booker v. State, 552 S.W.3d 522, 528

(Mo. banc 2018). The Rule 24.02(e) procedure merely assists the plea court in deciding

whether a guilty plea is voluntarily, intelligently and knowingly made. Id. at 527. “A

factual basis exists when the conduct the defendant admits establishes the defendant’s

commission of the offense that is the subject of the plea.” Id. The amended motion also

alleged that the absence of a sufficient factual basis “rendered [Movant’s] guilty plea

involuntary, unknowing, and unintelligent.” This premise is false because the term “factual

basis” is not interchangeable or synonymous with a “knowing and voluntary plea.” Id. at

527-28. It is a misapplication of the law to improperly conflate those terms. Id. at 528;

see Martin, 568 S.W.3d at 82. “[W]hether a plea is knowing and voluntary is determined

from the record as a whole.” Booker, 552 S.W.3d at 528; see also Martin, 568 S.W.3d at



                                             6
82 (a reviewing court examines whether the case record, as a whole, supports a finding that

the plea was knowingly and voluntarily entered).

       Movant argues in his brief that this Court should exercise its discretion to review

Point 1 ex gratia because of this change in the law, as we did in Martin. We decline that

request for the following reasons.

       In Martin, the amended motion was filed on October 4, 2017. Martin, 568 S.W.3d

at 80-81. The amended motion was denied on March 28, 2018. Id. at 81. Booker was

handed down on June 12, 2018 and became final on August 21, 2018. Booker, 552 S.W.3d

at 522. Thus, Martin’s amended motion had been filed and denied before Booker was

decided. We take judicial notice that the appellant’s brief in Martin was filed on October

2, 2018.4 Given those circumstances, we opted to analyze Martin’s point on appeal as an

assertion that her plea was unknowing and involuntary. Martin, 568 S.W.3d at 82.

       The same circumstances do not exist in the case at bar. Movant’s amended motion

was filed on October 1, 2018, which was almost four months after Booker was decided.

The appellant’s brief in the case at bar cites both Booker and Martin. The argument

presented in Point 1, however, is that: (1) whether a factual basis exists is determined from

the record of the plea; and (2) Movant is entitled to withdraw his plea because it lacked a

sufficient factual basis. As we noted in Martin, a claim that the plea court failed to

establish a factual basis for the movant’s guilty plea “is not cognizable in a post-conviction

proceeding.” Martin, 568 S.W.3d at 81. Accordingly, Point 1 is denied. See Hicks v.




       4
        “An appellate court takes judicial notice of its own records.” State v. Wynn, 391
S.W.2d 245, 247 (Mo. 1965); Snyder v. State, 288 S.W.3d 301, 302 n.1 (Mo. App. 2009).
                                              7
State, 605 S.W.3d 95, 102 (Mo. App. 2020) (denying a point that was not cognizable in a

Rule 29.15 proceeding).

                                          Point 2

       Point 2 contends Rice was ineffective for failing to advise Movant of the definition

of “serious physical injury[,]” which is an element of first-degree assault. See § 565.050.

A claim of ineffective assistance of counsel is immaterial except to the extent it impinges

the voluntariness and knowledge with which the plea was made. Wray v. State, 474 S.W.3d

230, 237 (Mo. App. 2015). “[T]he essential inquiry in a guilty plea proceeding is whether

the plea was knowing and voluntary.” Martin, 568 S.W.3d at 81-82. A defendant’s guilty

plea is not truly voluntary unless the defendant possesses an understanding of the law in

relation to the facts. Booker, 552 S.W.3d at 527.

       To prevail on a claim of ineffective assistance of counsel, a movant must show that:

(1) counsel failed to perform with the level of skill and diligence that a reasonably

competent attorney would have exercised in a similar situation (the performance prong);

and (2) he or she was prejudiced by that failure (the prejudice prong). See id. at 531. A

movant must establish both prongs of this test, and the failure to satisfy either prong means

we need not consider the other. Butler v. State, 108 S.W.3d 18, 25 (Mo. App. 2003). To

establish prejudice in a guilty-plea case, the movant must prove that he would not have

pleaded guilty and would have demanded a trial, but for counsel’s errors. Johnson v. State,

580 S.W.3d 895, 900 (Mo. banc 2019).

       Movant’s argument ignores our standard of review, which requires us to defer to

the motion court’s credibility determinations. Rice testified that she provided the State’s

discovery information to Movant. During Movant’s in-jail assault on another prisoner,



                                             8
Victim’s jaw was broken. Rice discussed those facts with Movant, as well as the pros and

cons of taking a plea versus going to trial. Rice explained in laymen’s terms what serious

physical injury meant. Movant was not confused about the statutory meaning of that term.

She discussed weaknesses in the State’s case on the first-degree assault charge and

reviewed potential lesser-included offenses, as well as the possibility of self-defense. Rice

wanted to take the case to trial, but Movant wanted to plead guilty. The motion court found

Rice’s testimony to be credible.

       Further, at the plea hearing, Movant testified under oath that he understood he had

been charged with the class A felony of first-degree assault. He affirmed Rice had “gone

over with [him] the meaning of the charge and explained … what the minimum and

maximum punishments would be as well as defenses to the charge[.]” Movant testified

that no one had made him any promises in exchange for his guilty plea and no one had

forced or pressured him to plead guilty. The motion court found Movant’s testimony at

the plea hearing to be credible.

       For all these reasons, Movant has failed to meet his burden of proof on the

ineffective-assistance claim under the performance prong of the analysis. Point 2 is denied.

       The motion court’s order denying Movant’s amended Rule 24.035 motion is

affirmed.



JEFFREY W. BATES, C.J./P.J. – OPINION AUTHOR

GARY W. LYNCH, J. – CONCUR

MARY W. SHEFFIELD, J. – CONCUR




                                             9